Citation Nr: 0926791	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August 2005, the Veteran testified at a travel Board 
hearing.

In April 2007, the Board reopened the Veteran's claims of 
service connection for bilateral pes planus, left ankle 
disability and degenerative joint disease of the right and 
left knee and remanded the issues to the Appeals Management 
Center (AMC) for additional development.  In an April 2009 
supplemental statement of the case, the AMC continued to deny 
service connection for all four claimed disorders. The case 
has been returned to the Board for further appellate review.

The issues of entitlement to service connection for bilateral 
pes planus and entitlement to service connection degenerative 
joint disease of the right and left knee, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's left ankle disability was incurred in service.


CONCLUSION OF LAW

A left ankle disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this decision, the Board grants service connection for a 
left ankle disability which represents a complete grant of 
the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132.

Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability.  In that case, the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the Veteran is presumed to 
have been sound upon entry and the burden then falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the Veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  If a disability was not noted 
at the time of entry into service and VA fails to establish 
by clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

The Veteran's October 1963 service enlistment examination 
includes a history in which the Veteran stated that he had 
had a broken ankle.  The enlistment examination, however, 
revealed no abnormalities of the lower extremities.  Thus, 
the Veteran is presumed to have been sound at service 
entrance.  

Thereafter, in a January 1964 treatment record, it was noted 
that the Veteran had had a foot fracture five years earlier 
and the impression included a history of left ankle fracture.  
An August 1964 x-ray of the left ankle and foot noted that 
the Veteran had sustained a fracture several years earlier 
and currently had chronic pain in the anterior portion of the 
ankle.  An examination revealed moderate deformity of the 
superior portion of the navicular and the anterior portion of 
the talus, with some degenerative changes in the area, no 
doubt due to the old trauma.  In September 1965, the Veteran 
indicated that he had sustained a foot fracture at age 14; 
further it was noted that an August 1964 x-ray had shown some 
changes suggestive of traumatic arthritis.  On a July 1966 
Report of Medical History, the Veteran indicated foot 
trouble, and the physician's summary noted "foot trouble-
had fx left ankle, age 15."  

Although it could be argued that the veteran's left ankle 
disability clearly and unmistakably pre-existed service, it 
cannot be argued that the Veteran's left ankle disability 
clearly and unmistakably was not aggravated by his military 
service.  Indeed, in a December 2008 VA examination report, 
the examiner concluded that the Veteran's arthritis (of the 
left ankle) was related to the original injury and it was 
likely permanently worsened by service.  The examiner 
supported his conclusion by noting that the Veteran was 
predisposed to early ankle arthritis by his ankle injury at 
the age of 15 and that post-traumatic arthritis is caused by 
incongruent joint loading and cartilage injury.  The examiner 
believed that the heavy activity in the military would 
certainly permanently worsen the Veteran's ankle arthritis.  
Given the VA examiner's findings, there is not clear and 
unmistakable evidence that the Veteran's left ankle 
disability was not aggravated by his military service.  Thus, 
the presumption of soundness was not rebutted.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to service connection for a left ankle 
disability.  The evidence establishes that the Veteran 
currently suffers from left ankle osteoarthritis which was 
aggravated by his military service.  Because of the mandates 
of 38 U.S.C.A. § 1111 (as pointed out in Wagner v. Principi, 
370 F.3d 1089) the Board is required to resolve this issue in 
an unusual manner.  Although the evidence indicates that the 
veteran's ankle injury was prior to service and that it was 
aggravated in service, the Board must find that the left 
ankle disability was incurred in service because the 
presumption of soundness was not rebutted.  Thus, the Board 
concludes that service connection for a left ankle disability 
is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left ankle disability is granted, 
subject to the laws and regulations governing the payment of 
VA benefits.


REMAND

The Veteran contends that his preexisting bilateral pes 
planus was aggravated by service and that arthritis in both 
of his knees occurred as a result of the stresses of military 
service, or, alternatively, as a result of his pes planus.  
The Board finds that the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision as to these claims.  

The Board remanded the claims in April 2007 in order to 
obtain any outstanding medical reports, to include any 
records from the Social Security Administration, and to 
afford the Veteran a VA examination.

A review of the claims folder reveals that the RO obtained 
private medical reports showing ongoing treatment and 
evaluation of the Veteran's bilateral pes planus and 
bilateral arthritis of the knees.  

A request for records from the Social Security Administration 
yielded negative results.    

As for the claim for bilateral pes planus, the Veteran's 
examination for entrance into service found that the Veteran 
had pes planus, but it was not considered disabling.  On VA 
examination in December 2008, the Veteran reported that his 
feet have been flat his entire life, but that they began to 
bother him in basic training when he had to do a lot of heavy 
activity and that they have gradually gotten worse over time.  
The Veteran's complaints of foot pain are documented 
throughout his period of service.  In particular, in an 
undated service treatment record, it was noted that the 
Veteran had severe bilateral pes planus and that his 
temporary profile should be re-evaluated.  In a January 1964 
treatment record, it was noted that the Veteran had severe 
bilateral pes planus.  In an October 1965 service treatment 
record, the Veteran was noted to have marked pes planus on 
the left.  The examiner, however, concluded that he could not 
resolve this issue without resorting to mere speculation as 
it is normal for pes planus to progress over a lifetime 
regardless of activity.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. §§ 4.2, 19.9 (1996).  Where the Board makes a 
decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'" Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  Thus, the Board finds that further VA 
examination is warranted with regard to the Veteran's claim 
for service connection for pes planus.

As for the claims for degenerative joint diseases of the 
right knee and the left knee, the Board notes that the 
Veteran was afforded a VA examination in December 2008 which 
addressed the relationship between his diagnosed bilateral 
knee osteoarthritis and pes planus.  The examiner, however, 
did not address the relationship of his bilateral knee 
disorder to active duty service.  In this regard, the Board 
notes that a private physician in April 1996 remarked that 
the Veteran's arthritis in the knees predated post-service 
injuries in 1992, 1993, and 1994.  On remand, the Veteran 
should be afforded an examination to determine the etiology 
of his current bilateral knee disorder, specifically whether 
it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any current pes 
planus and bilateral knee disabilities.  
All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50% or greater likelihood) that 
the Veteran's pre-existing bilateral pes 
planus was aggravated (permanently 
worsened) in service.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (a 50% or 
greater likelihood) that any current 
disability of the right knee and left knee 
is related service.  The examiner should 
provide a rationale for the opinions. 

2.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


